Citation Nr: 1745457	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  06-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to January 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board in October 2013 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's depressive disorder was not incurred in or caused by his time in active service, nor is it proximately due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder, to include as secondary to previously service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



III.  Facts

The Veteran was seen by his mental health provider in January 2002.  The Veteran stated he was separated from his wife and was in the process of getting a divorce.  The Veteran also stated he was constantly worried about his son's behavior.  His son had come to live with him and his wife in 1996 and in 1997, his son's mother was brutally murdered and his son began to get in trouble.  The Veteran also stated he had depression since retiring from the military in 1997, saying he had trouble adjusting.   

The Veteran was seen by his mental health provider in March 2002.  The Veteran stated his main concern was his son. 

In his August 2004 claim for depression, the Veteran stated that he became depressed just when he left the military.  The Veteran stated he believed the culture shock got to him.  The Veteran stated he had come home to a lot of changes in his life and he got more and more depressed every day.  The Veteran stated he was depressed all the time and got aggravated and upset very easily.

The Veteran submitted a statement in November 2005 stating his depression was secondarily caused by his high cholesterol.

The Veteran was seen by his mental health provider in April 2008.  The examiner stated it had been a year since he had last seen the Veteran.  The Veteran was struggling with the death of his father, his brother's brain tumor surgery, and his relationship with his son and step-daughter.  The Veteran stated he threw his son out of the house.  The Veteran stated his house had termites and found that when he returned home from work, he was snapping at everyone.  The Veteran stated he was withdrawing from everyone and would lose his temper at the least bit of provocation. 

The Veteran saw his mental health provider in May 2008.  The Veteran stated he was not coping well and continued to have problems sleeping and with depression.  The Veteran stated that he had an altercation with his son and was still stressed and grieving his father's death.

The Veteran was seen in July 2009 for his depression.  The Veteran stated he had trouble concentrating at work and was awakened by the police at his home, looking for his son.  The Veteran stated he was upset and claimed it took him back to his military days.

The Veteran was seen for his mental health in April 2010.  The Veteran stated he continued to be depressed and was stressed about issues at work and at home.  The Veteran stated his chronic back pain made it difficult at work. 

The Veteran was seen for his mental health in June 2010.  The Veteran stated he had been in distress for several days because he found out a bank account in his name was overdrawn twice.  Additionally, the Veteran stated he was dealing with marital issues.  The Veteran reported he had been under a good deal of stress at home dealing with family issues.  The Veteran also stated he had been dealing with more chronic pain.

The Veteran was seen for his mental health in October 2010.  The Veteran stated he continued to socially isolate and reported feeling depressed and alienated.  The Veteran stated he was still having marital problems and his back pain was getting worse. 

The Veteran was seen for his mental health in November 2010.  The Veteran attributed his down mood to the loss of his de-stressor outlet and his chronic back pain.

The Veteran was seen in August 2011 for his mental health.  The Veteran stated he continued to struggle with chronic pain and work-related stress.  The Veteran was also coping with legal issues related to his divorce.

The Veteran was afforded an examination for his depressive disorder in November 2011.  The examiner noted the Veteran was diagnosed with a depressive disorder with anxiety.  The examiner opined that the Veteran's depression was less likely than not incurred in or caused by his active service.  The examiner reported the Veteran stated he believed his service-connected back pain could be a potential cause of his depression.  However, the examiner stated that in light of seeming inconsistencies regarding the symptoms and the potential interaction of alcohol, the examiner could not say that the Veteran's depression was at least as likely as not caused by or a result of his service-related conditions.  The examiner noted the Veteran's history with alcohol, including two charges of public intoxication.  The examiner reported the Veteran told him his biological father's side of the family suffered from alcohol dependence.  Therefore, the examiner stated that he could not assert that the Veteran's alcohol dependence was at least as likely as not due to the Veteran's active service.

The Veteran was seen for his mental health in December 2015.  The Veteran stated his major depressive disorder was due to his high cholesterol, which had previously been service connected.  The Veteran stated he continued to have chronic pain.  The Veteran worried about his overall health and was fearful of another stroke.

The Veteran was seen for his mental health in April 2016.  The Veteran stated he was experiencing chronic pain.  The Veteran also reported significant family related stress and was struggling financially.  The Veteran stated his son had become a significant stressor.

The Veteran was seen for his mental health in October 2016.  The Veteran complained of chronic pain and life stress. 

A July 2013 examiner opined that the Veteran's depression was less likely than not related to or caused by his service-connected back injury.  The examiner stated that multiple inconsistencies and contradictions in the Veteran's reporting of both symptoms and possible etiology resulted in the examiner not being able to medically relate the Veteran's depression to his military experience and military etiology.

In a December 2015 mental health visit, the Veteran stated he was fearful of having another stroke and reported problems with his depression.

The Veteran saw his mental health care provider in April 2016.  The Veteran reported he was in daily chronic pain.  The Veteran also reported significant family and marital stress and conflict.  The Veteran stated he was struggling financially and said his son was a constant stressor.

The Veteran saw his mental health provider in July 2016 and October 2016.  The Veteran complained of chronic pain and life stress, saying he constantly worried about his health.  

The Veteran was seen for his mental health in January 2017.  The examiner stated the Veteran continued to experience significant symptoms of major depression, to which his service-connected migraines may contribute.  The Veteran also reported frequent severe shooting pain in both legs due to lumbar radiculopathy, chronic lower back pain, and chronic neck pain.

The Veteran was seen by his mental health provider in February 2017.  The Veteran reported an increase in depression, saying that his biggest life stressor had been his physical health problems and his family.

The Veteran was afforded an examination for his depressive disorder in May 2017 in order to determine whether his depressive disorder was proximately due to any of his other service-connected disabilities.  The examiner stated that the symptoms of the Veteran's previously diagnosed major depression were present, but that the full criteria were not met, most likely because the Veteran was having a positive response to treatment.  The examiner reviewed the Veteran's file.  The examiner opined that the Veteran's record did not support the finding that his depression was connected to his military service or other service-connected disabilities.  The examiner noted the Veteran's statements that his chronic pain caused his depression, but opined that the Veteran's depressive disorder was in partial remission and was less likely than not related to or aggravated by the Veteran's military service or any of his service-connected disorders.  The examiner stated that the Veteran was not seen for mental health issues until seven years after his military retirement.  The examiner also stated that the documented identifying factors that caused the Veteran's depression were personal in nature and related to family and relationship issues.  

The Veteran submitted a statement in June 2017.  The Veteran stated in 1995, he was thrown off a gurney which resulted in serious trauma that caused permanent injury to his back, spine, and sciatic nerve.  The Veteran stated that his chronic pain from that injury caused his anxiety.  The Veteran stated his anxiety attacks were triggered by panic, fear, uneasiness, and sleep problems that were linked to him having to take medication and fearing the side effects of the medication.  The Veteran stated that his symptoms prevent him from carrying out normal activities, maintaining an appetite, interest in sex, loss of muscle tension, headaches, and insomnia.  The Veteran stated that also due to his frequent anxiety attacks, his anxiety over having attacks increases.

IV.  Direct Service Connection

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran was diagnosed with a depressive disorder in November 2011.  The next question is whether there was an in-service incurrence of the Veteran's depression.  The Veteran has not stated he had depression while in the service.  On a few occasions, the Veteran stated his depression began after his separation from the military.  (See January 2002 medical note, August 2004 medical note.)  The Veteran's service treatment records (STRs) are silent for any complaints of depression.  Additionally, the Veteran did not seek care for his mental health until many years after his separation from service.  Because the preponderance of the evidence shows there is no in-service incurrence or aggravation of the Veteran's depression, service connection on a direct basis is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

V.  Secondary Service Connection

Legal Criteria

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran was diagnosed with a depressive disorder in November 2011.  The remaining question is whether the Veteran's depressive disorder is proximately due to any of his service-connected disabilities.  

The Board acknowledges that the Veteran has been seen over the course of many years for his depression and that the Veteran is competent to testify as to his symptoms of depression.  The Board also acknowledges the Veteran's statement that his chronic pain and medication cause his depression and that his depression interferes with his daily life.  However, the Veteran has, over the years, offered different, conflicting explanations as to the cause of his depressive disorder.  On a few occasions, the Veteran stated he got depressed directly after separation from service because of trouble adjusting.  On many occasions, the Veteran stated his son and family issues were causing him stress and were his main concern.  On at least two occasions, the Veteran stated his high cholesterol caused his depression.  In several visits with his mental health provider, the Veteran stated that his chronic pain from his service-connected back disability made him depressed.  

Additionally, the medical evidence shows the Veteran's depression is not proximately due to his service-connected disabilities.  The July 2013 examiner opined it was less likely than not that the Veteran's depression was caused by his service-connected back disability.  The May 2017 examiner opined it was less likely than not that any of the Veteran's service-connected disabilities caused his depression, saying the other events in his life, such as his issues with his family and son, were more likely the cause of his depression.  

Ultimately, the Board finds that the medical evidence is more probative than the Veteran's lay statements. The July 2013 and May 2017 VA examinations reflect review of the Veteran's treatment records and a thorough examination and provide reasoned medical opinions. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and a claim for service connection on a secondary basis is not warranted.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a depressive disorder, including secondary to service-connected disabilities, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


